ORDER

PER CURIAM:
Plaintiff Jo Ann Sanders appeals the trial court’s grant of summary judgment in favor of defendant Missouri Department of Mental Health for false imprisonment, defamation, and violation of 42 U.S.C. § 1983. Ms. Sanders also appeals the trial court’s grant of summary judgment in favor of defendant Beverly Mosniek for claims of false arrest, false imprisonment, and violation of 42 U.S.C. § 1983. Finally, Ms'. Sanders appeals the trial court’s grant of summary judgment in favor of defendants Drs. Khalifa and Pen-durthi for false imprisonment, defamation, and violation of 42 U.S.C. § 1983. She has failed to appeal the other dismissals and grants of summary judgment as to these and other defendants named below. .
We have reviewed the briefs of the parties and the record on appeal. Finding no reversible error, we affirm the trial court’s dismissals of certain claims and grant of summary judgment on the remaining claims. Because a published opinion reciting the de-tañed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).